Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 1 of 126




                                                       Wolfe Decl. Ex. A 101
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 2 of 126




                                                       Wolfe Decl. Ex. A 102
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 3 of 126




                                                       Wolfe Decl. Ex. A 103
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 4 of 126




                                                       Wolfe Decl. Ex. A 104
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 5 of 126




                                                       Wolfe Decl. Ex. A 105
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 6 of 126




                                                       Wolfe Decl. Ex. A 106
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 7 of 126




                                                       Wolfe Decl. Ex. A 107
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 8 of 126




                                                       Wolfe Decl. Ex. A 108
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 9 of 126




                                                       Wolfe Decl. Ex. A 109
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 10 of 126




                                                       Wolfe Decl. Ex. A 110
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 11 of 126




                                                       Wolfe Decl. Ex. A 111
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 12 of 126




                                                       Wolfe Decl. Ex. A 112
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 13 of 126




                                                       Wolfe Decl. Ex. A 113
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 14 of 126




                                                       Wolfe Decl. Ex. A 114
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 15 of 126




                                                       Wolfe Decl. Ex. A 115
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 16 of 126




                                                       Wolfe Decl. Ex. A 116
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 17 of 126




                                                       Wolfe Decl. Ex. A 117
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 18 of 126




                                                       Wolfe Decl. Ex. A 118
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 19 of 126




                                                       Wolfe Decl. Ex. A 119
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 20 of 126




                                                       Wolfe Decl. Ex. A 120
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 21 of 126




                                                       Wolfe Decl. Ex. A 121
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 22 of 126




                                                       Wolfe Decl. Ex. A 122
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 23 of 126




                                                       Wolfe Decl. Ex. A 123
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 24 of 126




                                                       Wolfe Decl. Ex. A 124
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 25 of 126




                                                       Wolfe Decl. Ex. A 125
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 26 of 126




                                                       Wolfe Decl. Ex. A 126
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 27 of 126




                                                       Wolfe Decl. Ex. A 127
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 28 of 126




                                                       Wolfe Decl. Ex. A 128
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 29 of 126




                                                       Wolfe Decl. Ex. A 129
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 30 of 126




                                                       Wolfe Decl. Ex. A 130
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 31 of 126




                                                       Wolfe Decl. Ex. A 131
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 32 of 126




                                                       Wolfe Decl. Ex. A 132
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 33 of 126




                                                       Wolfe Decl. Ex. A 133
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 34 of 126




                                                       Wolfe Decl. Ex. A 134
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 35 of 126




                                                       Wolfe Decl. Ex. A 135
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 36 of 126




                                                       Wolfe Decl. Ex. A 136
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 37 of 126




                                                       Wolfe Decl. Ex. A 137
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 38 of 126




                                                       Wolfe Decl. Ex. A 138
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 39 of 126




                                                       Wolfe Decl. Ex. A 139
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 40 of 126




                                                       Wolfe Decl. Ex. A 140
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 41 of 126




                                                       Wolfe Decl. Ex. A 141
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 42 of 126




                                                       Wolfe Decl. Ex. A 142
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 43 of 126




                                                       Wolfe Decl. Ex. A 143
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 44 of 126




                                                       Wolfe Decl. Ex. A 144
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 45 of 126




                                                       Wolfe Decl. Ex. A 145
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 46 of 126




                                                       Wolfe Decl. Ex. A 146
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 47 of 126




                                                       Wolfe Decl. Ex. A 147
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 48 of 126




                                                       Wolfe Decl. Ex. A 148
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 49 of 126




                                                       Wolfe Decl. Ex. A 149
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 50 of 126




                                                       Wolfe Decl. Ex. A 150
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 51 of 126




                                                       Wolfe Decl. Ex. A 151
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 52 of 126




                                                       Wolfe Decl. Ex. A 152
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 53 of 126




                                                       Wolfe Decl. Ex. A 153
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 54 of 126




                                                       Wolfe Decl. Ex. A 154
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 55 of 126




                                                       Wolfe Decl. Ex. A 155
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 56 of 126




                                                       Wolfe Decl. Ex. A 156
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 57 of 126




                                                       Wolfe Decl. Ex. A 157
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 58 of 126




                                                       Wolfe Decl. Ex. A 158
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 59 of 126




                                                       Wolfe Decl. Ex. A 159
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 60 of 126




                                                       Wolfe Decl. Ex. A 160
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 61 of 126




                                                       Wolfe Decl. Ex. A 161
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 62 of 126




                                                       Wolfe Decl. Ex. A 162
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 63 of 126




                                                       Wolfe Decl. Ex. A 163
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 64 of 126




                                                       Wolfe Decl. Ex. A 164
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 65 of 126




                                                       Wolfe Decl. Ex. A 165
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 66 of 126




                                                       Wolfe Decl. Ex. A 166
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 67 of 126




                                                       Wolfe Decl. Ex. A 167
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 68 of 126




                                                       Wolfe Decl. Ex. A 168
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 69 of 126




                                                       Wolfe Decl. Ex. A 169
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 70 of 126




                                                       Wolfe Decl. Ex. A 170
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 71 of 126




                                                       Wolfe Decl. Ex. A 171
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 72 of 126




                                                       Wolfe Decl. Ex. A 172
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 73 of 126




                                                       Wolfe Decl. Ex. A 173
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 74 of 126




                                                       Wolfe Decl. Ex. A 174
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 75 of 126




                                                       Wolfe Decl. Ex. A 175
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 76 of 126




                                                       Wolfe Decl. Ex. A 176
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 77 of 126




                                                       Wolfe Decl. Ex. A 177
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 78 of 126




                                                       Wolfe Decl. Ex. A 178
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 79 of 126




                                                       Wolfe Decl. Ex. A 179
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 80 of 126




                                                       Wolfe Decl. Ex. A 180
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 81 of 126




                                                       Wolfe Decl. Ex. A 181
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 82 of 126




                                                       Wolfe Decl. Ex. A 182
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 83 of 126




                                                       Wolfe Decl. Ex. A 183
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 84 of 126




                                                       Wolfe Decl. Ex. A 184
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 85 of 126




                                                       Wolfe Decl. Ex. A 185
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 86 of 126




                                                       Wolfe Decl. Ex. A 186
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 87 of 126




                                                       Wolfe Decl. Ex. A 187
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 88 of 126




                                                       Wolfe Decl. Ex. A 188
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 89 of 126




                                                       Wolfe Decl. Ex. A 189
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 90 of 126




                                                       Wolfe Decl. Ex. A 190
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 91 of 126




                                                       Wolfe Decl. Ex. A 191
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 92 of 126




                                                       Wolfe Decl. Ex. A 192
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 93 of 126




                                                       Wolfe Decl. Ex. A 193
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 94 of 126




                                                       Wolfe Decl. Ex. A 194
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 95 of 126




                                                       Wolfe Decl. Ex. A 195
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 96 of 126




                                                       Wolfe Decl. Ex. A 196
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 97 of 126




                                                       Wolfe Decl. Ex. A 197
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 98 of 126




                                                       Wolfe Decl. Ex. A 198
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 99 of 126




                                                       Wolfe Decl. Ex. A 199
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 100 of 126




                                                        Wolfe Decl. Ex. A 200
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 101 of 126




                                                        Wolfe Decl. Ex. A 201
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 102 of 126




                                                        Wolfe Decl. Ex. A 202
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 103 of 126




                                                        Wolfe Decl. Ex. A 203
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 104 of 126




                                                        Wolfe Decl. Ex. A 204
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 105 of 126




                                                        Wolfe Decl. Ex. A 205
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 106 of 126




                                                        Wolfe Decl. Ex. A 206
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 107 of 126




                                                        Wolfe Decl. Ex. A 207
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 108 of 126




                                                        Wolfe Decl. Ex. A 208
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 109 of 126




                                                        Wolfe Decl. Ex. A 209
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 110 of 126




                                                        Wolfe Decl. Ex. A 210
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 111 of 126




                                                        Wolfe Decl. Ex. A 211
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 112 of 126




                                                        Wolfe Decl. Ex. A 212
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 113 of 126




                                                        Wolfe Decl. Ex. A 213
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 114 of 126




                                                        Wolfe Decl. Ex. A 214
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 115 of 126




                                                        Wolfe Decl. Ex. A 215
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 116 of 126




                                                        Wolfe Decl. Ex. A 216
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 117 of 126




                                                        Wolfe Decl. Ex. A 217
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 118 of 126




                                                        Wolfe Decl. Ex. A 218
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 119 of 126




                                                        Wolfe Decl. Ex. A 219
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 120 of 126




                                                        Wolfe Decl. Ex. A 220
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 121 of 126




                                                        Wolfe Decl. Ex. A 221
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 122 of 126




                                                        Wolfe Decl. Ex. A 222
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 123 of 126




                                                        Wolfe Decl. Ex. A 223
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 124 of 126




                                                        Wolfe Decl. Ex. A 224
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 125 of 126




                                                        Wolfe Decl. Ex. A 225
Case: 3:20-cv-00768-jdp Document #: 404-1 Filed: 09/18/20 Page 126 of 126




                                                        Wolfe Decl. Ex. A 226
